United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
Santa Rosa, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1677
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2007 appellant filed a timely appeal from a March 30, 2007 decision of the
Office of Workers’ Compensation Programs’ hearing representative affirming an August 7, 2006
decision denying his claim for a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this recurrence case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of his
medical condition beginning March 2, 2006.
FACTUAL HISTORY
On December 22, 1988 appellant, then a 30-year-old letter carrier, filed a traumatic injury
claim alleging that on December 21, 1988 he sustained an acute muscle strain as a result of a
school bus pulling out in front of his postal vehicle.1 The Office accepted the claim for cervical
1

This was assigned file number 13-877377.

and lumbar strain and placed appellant on the periodic rolls for temporary total disability by
letter dated August 1, 1990. Appellant returned to work with restrictions on October 21, 1991.
On November 5, 1998 appellant filed an occupational disease claim alleging that on
October 20, 1998 he first realized that his thoracic and neck problems were employment related.2
He first became aware of his condition on December 21, 1988. The Office accepted the claim
for thoracic sprain. Appellant was placed on modified work effective October 26, 1998.
On April 27, 2006 appellant filed a claim for a recurrence of disability beginning
March 2, 2006 due to his accepted employment injuries. On the back of the form, the employing
establishment noted that appellant did not stop working.
On June 13, 2006 appellant submitted additional information in the form of an attachment
to CA-2a recurrence claim form. He noted that on March 2, 2006 he “was really overcome with
discomfort” after sorting and helping to pull mail and that “all the symptoms and muscle spasms
were there.” He related that he had sustained bilateral shoulder injuries, neck and back
problems, elbow problems, foot problems and high blood pressure since the date of the original
injury and the claimed recurrence date.3
In an April 11, 2006 duty status report (Form CA-17), a physician checked that appellant
was able to work part time or “the same hours as before.”4
By decision dated August 7, 2006, the Office denied appellant’s claim for a recurrence of
disability beginning March 2, 2006 due to his December 21, 1988 employment injury.5 The
Office advised appellant that he had the “option to file a new traumatic injury claim.”
On August 17, 2006 appellant requested an oral hearing before an Office hearing
representative, which was held on February 15, 2007. The Office received an updated April 11,

2

This was assigned file number 14-338430. The Office combined file numbers 14-338430 and 13-877377 on
August 25, 2000 with the latter claim number as the master file number. On the nonfatal summary the Office noted
it had accepted a left shoulder strain under file number 14-320455 and a right thoracic syrinx and right synovitis
under file number 14-328416.
3

The record contains evidence that appellant filed 16 claims during the period May 20, 1985 through
July 1, 2005.
4

The signature of the physician on the form is illegible.

5

In an August 4, 2006 memorandum to file, the Office stated that “it was agreed” that his CA-2a will be treated
as a traumatic injury as appellant has alleged he injured his low back and neck on March 2, 2006 while pulling mail.
It noted that a new claim number would be assigned and “this submitted CA-2a will not be further developed.” The
Board has jurisdiction to consider and decide appeals from the final decision of the Office in any case arising under
the Federal Employees’ Compensation Act. There shall be no appeal with respect to any interlocutory (interim or
temporary) matter disposed of by the Office during the pendency of a case. 20 C.F.R. § 501.2(c). See also
Jennifer A. Guillary, 57 ECAB ___ (Docket No. 06-208, issued March 13, 2005); Scott R. Walsh, 56 ECAB ___
(Docket No. 04-1962, issued February 18, 2005); Gloria Swanson, 43 ECAB 161 (1991). This aspect of the case is
not currently before the Board.

2

2006 duty status report.6 The physician indicated that the thoracic spine was the area affected
and checked that appellant was capable of working part time with restrictions.
By decision dated March 30, 2007, the Office hearing representative affirmed the denial
of appellant’s recurrence claim.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.7 If the disability results from new
exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.8
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden of
establishing by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform such light duty. As part of his burden, the employee
must show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty job requirements.9
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such an
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and that such a relationship must be supported
with affirmative evidence, explained by medical rationale and be based on a complete and
accurate medical and factual background of the claimant.10 Medical conclusions unsupported by
medical rationale are of diminished probative value and are insufficient to establish causal
relation.
ANALYSIS
The Office accepted that appellant sustained cervical, thoracic and lumbar strains as a
result of a December 21, 1988 traumatic injury claim and following an October 20, 1998
6

The signature of the physician on the form is illegible.

7

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (May 1997); Donald T.
Pippin, 54 ECAB 631 (2003).
9

J.F., 58 ECAB ___ (Docket No. 06-186, issued October 17, 2006).

10

Conard Hightower, 54 ECAB 796 (2003).

3

occupational disease claim. Appellant filed a claim for a recurrence of disability beginning
March 2, 2006 due to his accepted employment injuries. The Board finds that he has not
submitted sufficient medical evidence to establish that he was disabled from work due to
residuals of his accepted strains. Appellant contends that he requires further medical treatment
for his continuing employment-related condition.
The Board notes the lack of rationalized medical evidence supporting causal relationship
between appellant’s back condition and work factors on and after March 2, 2006. The evidence
submitted by appellant consists of two duty status reports dated April 11, 2006 with illegible
signatures. Both duty status reports indicated that appellant was capable of working part time.
These reports do not address appellant’s recurrence claim beginning March 2, 2006 and are not
relevant to the issue at hand. The record is devoid of any medical evidence which addresses a
worsening of the accepted conditions or explains the need for medical treatment as of March 2,
2006 due to residuals of the accepted strains. Appellant has submitted insufficient medical
evidence to establish the claimed recurrence of disability commencing March 2, 2006.
The Board finds that appellant has not submitted the necessary detailed medical opinion
evidence complete with objective physical findings to support a change in the nature and extent
of his injury-related condition.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability beginning
March 2, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 30, 2007 is affirmed.
Issued: December 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

